KALBFLEISCH, District Judge.
This is an action brought under the Federal Tort Claims Act, 28 U.S.C.A. §§ 1346, 2671-2680. Plaintiff has filed a motion under Rule 34, Rules of Civil Procedure, 28 U.S.C.A., for an order requiring the United States to produce statements of two witnesses and photographs of the postal truck and taxicab involved in the subject accident. In support of his motion, plaintiff urges that there is good cause for the production of the documents because he did not consult counsel until almost three months after the accident, whereas the two statements were taken within ten days following the accident and the photographs were taken within twenty minutes after the collision.
Plaintiff does not allege that he has been unable to obtain statements from or take the depositions of the two witnesses. While it is difficult to see why the defendant should be unwilling to furnish copies of these statements to the plaintiff, the Court is of the opinion that the plaintiff has not made the necessary showing of good cause required under Rule 34; therefore, their production will not be required at this time.
Since there appears to be no method whereby the plaintiff might obtain photographs of the damaged vehicles except through the defendant, and such photographs being of importance to both parties in preparing for trial, good cause exists for their production and an order will be entered requiring defendant to furnish plaintiff with all photographs of the damaged vehicles and the scene of the accident.